DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on April 13, 2021; May 20, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Allowable Subject Matter
Claims 1-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed July 7, 2021 regarding the amendments to the claims as they pertain to the USC 112(b) rejections and art rejections of Ishikawa, Iwase, Matsumoto, Everett.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabernero et al. (Peripheral Refraction Profiles in Subjects with Low Foveal Refractive Errors)1; Tick et al. (Foveal Shape and Structure in a Normal Population)2 are cited as additional examples of ophthalmologic information processing apparatus/methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 20, 2021


    
        
            
        
            
        
            
    

    
        1 Tabernero J, Ohlendorf A, Fischer MD, Bruckmann AR, Schiefer U, Schaeffel F. Peripheral refraction profiles in subjects with low foveal refractive errors. Optom Vis Sci. 2011 Mar;88(3):E388-94. doi: 10.1097/OPX.0b013e31820bb0f5. PMID: 21258260.
        2 Sarah Tick, Florence Rossant, Itebeddine Ghorbel, Alain Gaudric, José-Alain Sahel, Philippe Chaumet-Riffaud, Michel Paques; Foveal Shape and Structure in a Normal Population. Invest. Ophthalmol. Vis. Sci. 2011;52(8):5105-5110. doi: https://doi.org/10.1167/iovs.10-7005